UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 11, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33987 HERITAGE-CRYSTAL CLEAN, INC. (Exact name of registrant as specified in its charter) Delaware 26-0351454 State or other jurisdiction of (I.R.S. Employer Incorporation Identification No.) 2175 Point Boulevard Suite 375 Elgin, IL 60123 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (847) 836-5670 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated Filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares outstanding of registrant’s class of common stock as of October 8, 2010: 14,220,321 1 EXPLANATORY NOTE This Amendment No. 1 to Quarterly Report on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q of Heritage-Crystal Clean, Inc. (the “Company”) for the quarter ended September 11, 2010, that was originally filed with the U.S. Securities and Exchange Commission (“SEC”) on October 22, 2010 (the “Original Filing”).The Company is filing this Amendment solely to update Exhibit 10.1 to the Original Filing.The Company sought confidential treatment for portions of Exhibit 10.1 and, following correspondence with the SEC, has restored certain portions of the Exhibit that were previously redacted. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended (“Exchange Act”), new certifications by the Company’s principal executive officer and principal financial officers are filed as exhibits hereto. Except as described above, the Amendment does not modify or update the disclosures presented in, or exhibits to, the Original Filing in any way. Those sections of the Original Filing that are unaffected by the Amendment are not included herein. The Amendment continues to speak as of the date of the Original Filing and does not reflect events occurring after the filing of the Original Filing. Accordingly, the Amendment should be read in conjunction with the Original Filing, as well as the Company’s other filings made with the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act subsequent to the Original Filing. ITEM 6.EXHIBITS * Third Amended and Restated Credit Agreement dated as of December 14, 2009 by and between Heritage-CrystalClean, LLC and Bank of America, N.A. Certification of Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 *Confidential treatment has been requested for portions of this exhibit. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HERITAGE-CRYSTAL CLEAN, INC. Date: March 4, 2011 By: /s/ Gregory Ray Gregory Ray ChiefFinancialOfficer, Vice President, Business Management and Secretary 3
